COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Anthony Michael Bowden,                        §              No. 08-19-00057-CR

                        Appellant,               §                 Appeal from the

  v.                                             §               384th District Court

  The State of Texas,                            §            of El Paso County, Texas

                        State.                   §             (TC# CR 20160D05559)

                                                 §
                                            ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until July 22, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Anita D. Garza, Official Court Reporter for the

384th District Court, for El Paso County, Texas, prepare the Reporter’s Record for the

above styled and numbered cause and forward the same to this Court on or before July 22, 2019.


       IT IS SO ORDERED this 25th day of June, 2019.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.